Citation Nr: 0019430	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-27 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left acetabulum.

2.  Entitlement to an initial compensable evaluation for 
residuals of left sacro-iliac joint and pubic symphysis 
disruption.


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1995.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO, in pertinent part, granted entitlement to service 
connection for residuals of a left acetabulum fracture, and 
residuals of left sacro-iliac joint and pubic symphysis 
disruption, each with assignment of a noncompensable 
evaluation.

In November 1999 the RO affirmed the determinations 
previously entered, granted entitlement to service connection 
for neurologic impairment of the left leg with assignment of 
a noncompensable evaluation, and granted entitlement to a 
separate compensable evaluation of 10 percent for multiple 
service-connected disabilities evaluated as noncompensable 
pursuant to the criteria of 38 C.F.R. § 3.324 (1999).  A 
notice of disagreement has not been received with respect to 
the additional adjudicative actions taken by the RO, and such 
claims are accordingly not considered part of the current 
appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claims for initial 
compensable evaluations for his residuals of a fracture of 
the left acetabulum and residuals of left sacro-iliac joint 
and pubic symphysis disruption are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  

The veteran's contentions concerning the severity of his left 
hip and low back disabilities (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claims for an initial compensable evaluations for those 
disability are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidence of record discloses that 
the RO has rated the veteran's left hip disability as 
noncompensably disabling by analogy to impairment of a thigh 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5253, which 
addresses limitation of motion.  

The RO has rated the residuals of left sacro-iliac joint and 
pubic symphysis disruption by analogy to sacro-iliac injury 
and weakness under 38 C.F.R. § 4.71(a), Diagnostic Code 5294, 
which addresses limitation of motion.  The criteria under 
these codes are based solely upon limitation of motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and  DeLuca v. Brown, 
8 Vet. App. 212 (1995).

The Board notes that the VA examiner did not address the 
extent of functional loss due to left hip and low back pain 
when he examined the veteran in September 1996.  

The Court has held that where the evidence does not 
adequately portray the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  



Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board will not 
decide the issues prepared and certified for appellate review 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left hip and low back disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of a 
fracture of the left acetabulum and left 
sacro-iliac joint and pubic symphysis 
disruption.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
by the examiner that the claims file was 
in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's residuals of 
a fracture of the left acetabulum and 
left sacro-iliac joint and pubic 
symphysis disruption in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Do the service-connected left hip 
and low back disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected left hip 
and low back disabilities cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.
(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left hip disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected left hip and 
low back disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected left hip and low back 
disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected left 
hip and low back disabilities.  If 
the functional impairment created by 
the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial compensable evaluations for 
residuals of a fracture of the left 
acetabulum and left sacro-iliac joint and 
pubic symphysis disruption with 
documentation of its consideration of the 
applicability of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that 
in initial rating cases, separate ratings 
can be assigned for separate periods of 
time based on the facts found, a practice 
known as "staged" ratings); and 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


